UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7348



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM EARL    WILLIAMS,   a/k/a   Willie   Earl
Williams,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-97-35; CA-01-59-4-H)


Submitted:   May 28, 2004                    Decided:   August 10, 2004


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Earl Williams, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               William   Earl   Williams       seeks   to   appeal   the   district

court’s order denying relief on his Fed. R. Civ. P. 60(b) motion

seeking reconsideration of the district court’s order denying his

motion for reconsideration of its order denying relief on his

motion filed under 28 U.S.C. § 2255 (2000).                 An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented      in   the

materials      before    the    court    and    argument    would    not    aid   the

decisional process.



                                                                           DISMISSED



                                        - 2 -